Title: To James Madison from John M. Forbes, 4 September 1803
From: Forbes, John M.
To: Madison, James


Sir,
London 4th Septr 1803.
Since my last respects of which the foregoing is a Copy nothing new has occurred within my Consulate. The strong measures adopted by England to Compel the northern powers to take a part in the war at least so far as to expel the French from Hanover have, as yet, produced no great political effect, indeed it is extremely doubtful whether Prussia and Denmark are not more benefited than injured by the blockade of the Elbe, as the great trade of Hamburgh is now forced into the proper ports of those two powers, thus, while the injury to those powers is, at worst, but doubtful, the general embarrassment & ruin among Commercial men in England, produced by an interdiction of Commerce is certain, so that it is rationally presumeable that, in a few weeks, the necessities of her own Commerce will oblige England to abandon the blockade of the Elbe. Inclosed is the Semi-annual report of American arrivals at Hamburgh. Some Commercial Concerns having Called me to this Country I have had the pleasure of several personal interviews with Mr. Monroe, Minister of the United States to this Court, it has occurred to him as well as to myself, that in the present Critical posture of affairs in the north of Europe, I might render an acceptable service to Government in the Sale of their unsettled lands, particularly Such as are Situated on the Mississipi or the navigable Rivers of that Vicinity. I have before hinted that the Germans have discovered a great desire to emigrate to our Country—there are an immense Number of industrious husbandmen to whom the Government might safely make Conditional Sales of lands, besides which I am Convinced that, on offering an undoubted Title (such as an immediate patent from Government) many men of Substance would be found who would gladly purchase lands in a Country of Such certain promise and which has already excited So much enthusiasm in Europe as Lousiana and the whole Country about the Mississipi. If Government should think proper to empower me to make any Sales, I ought to be furnished with Correct plans of the Country, the lots regularly Numbered and notes of our public Surveyors or other men of experience, as to the local advantages of the Several tracts offered for Sale and I should be authorized unconditionally to Contract for the Sale of Certain lots and furnished with the particular terms of payment. I have also some applications from Irish Gentlemen of fortune and have little doubt that Sales to a Considerable extent Might be made with advantage in that Country, in it’s present troubled State—for this purpose I would make a visit there, if thought expedient—in this business, my first wish is to Serve my Country and I should only expect a reasonable Commission on the Sales to Cover my expences. Government will take this Subject into Consideration, and Should they decide on adopting any plan of this kind much of it’s Success would depend on it’s prompt execution thereby profiting by the present disturbed State of a Country, whose Inhabitants possess energy of Character, great industry and agricultural Skill, in Short, all the qualities which ensure an useful population to a Country like ours. The necessary papers might be forwarded to me through this Country in case the Elbe should Continue blockaded. I have the honor to be with great Respect, Sir, Your obedt. humble Ser⟨vt.⟩
John, M; Forbes
 

   
   RC (NN). Marked “Triplicate”; docketed by JM. Enclosures not found.



   
   Forbes to JM, 29 Aug. 1803.


